﻿Mr. President, the General Assembly is fortunate this year to have as distinguished and accomplished diplomat as yourself presiding over its thirty-fourth session. Your eminent qualities and wide experience in international affairs are greatly admired and respected. We pay a tribute in particular to the impressive record of your contributions towards helping the struggle of peoples for self-determination and independence. It is a pleasure for me to congratulate you warmly on your unanimous election to your high office. My delegation pledges its full support and co-operation to you, Sir, in the discharge of your heavy responsibilities. We wish you all success.
192.	The outgoing President, Mr. Indalecio Lievano of Colombia, deserves our warm appreciation for the able and competent manner in which he guided the deliberations of the thirty-third session to a successful end.
193.	We also congratulate the Secretary-General, Mr. Kurt Waldheim, for his untiring efforts in furthering the cause of peace. Mr. Waldheim has in the course of this year played a very constructive role in particular on the problem of refugees in South-East Asia. His initiative in convening the Geneva conference on Indo-Chinese refugees is greatly appreciated by all.
194.	I take this opportunity to welcome Saint Lucia on its admission to membership in the United Nations. We look forward to close co-operation with the delegation of Saint Lucia in the furtherance of the objectives of the United Nations.
195.	We begin this session with some apprehension about the general uncertain climate in the international situation. As we approach the end of the decade of the 1970s, we find ourselves faced with more and more unanswered problems and questions. The 1970s have seen some negative trends in spite of ongoing negotiations in the North-South dialogue and the process of detente and rapprochement among the great Powers. Dialogue has in some instances given way to polemics, and the world continues to be sharply divided along political, economic and ideological lines. The developing countries cry out for a more equitable new international economic order. But we are in no way nearer to solving the problems of under-development, poverty, malnutrition and hunger.
196.	The peace that we at present enjoy hangs on a fragile threat sustained by the balance of nuclear terror. We live in constant fear of the total annihilation of mankind as the spread of nuclear weapons increases, and this is compounded by the development and perfection of more and more devastating nuclear weapons systems. In sum, instead of being reduced, the arms race has continued its upward spiral. Indeed, the peace that we have, tenuous as it is, has been shattered time and time again by regional conflicts that threaten to erupt into wide conflagrations. Many of these conflicts now take place in the countries of the third world. The truth of the matter is that the world we live in today is polarized and there is still a lot of distrust and suspicion among nations in the conduct of international relations. In spite of detente and rapprochement among the great Powers, their rivalry for spheres of influence and domination continues unabated, and this remains a predominant feature of our present-day world.
197.	The problems that beset us in the 1970s will, no doubt, be carried forward as we cross the threshold of the 1980s, Much therefore, remains to be done to translate into reality the lofty ideals which serve as our guide in our work towards a more peaceful and secure world order. We can achieve such an order only if we are prepared to act in concert and to co-operate more fruitfully with each other. Indeed, we need to go from rhetoric to meaningful action, to harmonize our efforts and to transform confrontation and polemics into peaceful co-operation. We have a duty, above all, to redress the chronic deterioration of the world economic situation in particular, for in the final analysis it is the bread-and-butter issues which are of paramount importance to nations and to the peoples of the world in general.
198.	In your opening statement, Mr. President, you stressed the importance of the United Nations as an instrument for the promotion of peace, freedom, justice, international security and cooperation. You said also that this Organization will fail to meet its lofty ideals as enumerated in its Charter if we, as individual nations, choose to use it as an instrument of periodical convenience. Indeed, we could not agree with you more. When we all became Members of the United Nations, we pledged to uphold the principles and purposes of the United Nations. We pledged to work for world peace, for the reconciliation of our differences and for the common good of mankind. Yet, time and time again we see these very principles trampled upon with impunity. The sovereignty of nations as been violated and the use of force to settle disputes has become an attractive option in the face of the helplessness of the United Nations. We in Malaysia look at this development with great concern, as indeed do all responsible peoples.
199.	As a small country of 12 million people, Malaysia is fully committed to upholding the principles and goals of this body. The United Nations is the most effective Organization to harmonize the actions of nations in the search for solutions to our common problems and to promote peaceful relations, international understanding and co-operation. It is in furtherance of the objectives of the United Nations that Malaysia together with its partners in the Association of South-East Asian Nations [ASEAN]—Indonesia, the Philippines, Singapore and Thailand—has embarked on the road to regional co-operation. Our quest for peace and mutual co-operation transcends all ideologies and different political systems. The objective of ASEAN is to promote peace and security through co-operation in various fields for the well-being of our peoples. ASEAN works and we are proud of it. The countries of ASEAN want to share the fruits of their co-operation with the other countries of South-East Asia and to secure their participation in building a prosperous, peaceful and secure region. But we cannot realize these objectives if we do not have peace in the region and if the sovereignty of nations is not respected.
200.	It is in this context that Malaysia and others in the region viewed with serious concern the recent developments in Kampuchea. One of the cardinal principles of the United Nations has been violated by the armed intervention of outside forces against Kampuchea, threatening the peace, stability and security of South-East Asia as a whole. Fighting still rages in that war-torn country, causing untold suffering and misery to countless thousands of people.
201.	The subsequent development after the military intervention showed clearly how the area of conflict could easily widen, threatening to engulf the entire region in a testing-ground of big-Power rivalry. If this situation is allowed to continue, it will be a standing invitation to others to get involved in the contest of the super-Powers. Accordingly, a long-term political solution must be found, and must be found quickly—a solution which will restore the sovereignty and territorial integrity of Kampuchea. The people of Kampuchea must be given the right to decide their own future and destiny, free from outside interference or intervention. Malaysia, together with other ASEAN countries, has made a call for the withdrawal of foreign forces from the area of conflict. My Government stands ready to contribute towards any effort to find a peaceful solution to the problem in Kampuchea.
202.	Lest it be construed that Malaysia is taking sides in the conflict, I should like to assure this Assembly that our stand is a principled one. We did not take sides on these developments in Kampuchea and we have no intention of doing so. We want to see peace and stability restored to our part of the world. Our principal preoccupation at present is to find a political solution to the problem. This is Malaysia's main concern. I reiterate that we should like to live in peace with all the countries in the region in a spirit of good neighbourliness and co-operation for the betterment of the peoples in the region.
203.	It is in this same spirit that the member countries of ASEAN have made their proposal for the establishment of a zone of peace, freedom and neutrality in South-East Asia.  The events in Indo-China, where the involvement of Powers external to the region was clearly visible, once again emphasize the need to pursue with greater vigour the realization of this concept. Members of this Assembly are no doubt familiar with the concept, and I shall not go into detail. Suffice it for me to say that the concept will provide for the countries of South-East Asia the framework for harmonious and co-operative relations among themselves, and between themselves and all countries outside the region, be they large or small.
204.	I would be remiss in my duty if I did not at the same time point out the humanitarian aspects of the conflict in Kampuchea—a tragedy which this Assembly cannot ignore. The loss of innocent lives and the sufferings and hardship faced by the population as a result of the conflict deserve our urgent attention. As if this human tragedy were not enough, there is in addition the impending threat of famine resulting from disruption in the agricultural life of the country. Already, tens of thousands of Kampucheans have been forced to flee their homeland and to seek refuge in a neighbouring country. We in Malaysia know from experience what it means to be saddled with such an influx of people into one's territory. Unless urgent attention is given by the world community to this problem, a further exodus of people from Kampuchea can be expected, causing un-due economic and social problems to neighbouring countries. This is destabilizing; it could exacerbate the situation and could widen the area of conflict,
205.	With regard to the refugee situation in Southeast Asia, my delegation is gratified to note the positive results of the United Nations Meeting on Refugees and Displaced Persons in July of this year at Geneva. Malaysia welcomes the commitment made by various countries and in particular by Viet Nam, to solve the problem. We also welcome the pledges of third countries to accept more of the so-called "boat people" who are now in the countries of first transit in the region. In Malaysia, there are about 50,000 illegal Vietnamese immigrants still awaiting resettlement in third countries. This is no mean number for a small country like our own to be saddled with. We therefore urge the expeditious intake of these illegal immigrants into countries that have given pledges to take them. Any further delay will only prolong the burden faced by the countries of first transit in the region, as well as the agony being suffered by the immigrants or refugees.
206.	The plethora of perennial issues of which this Assembly has been seized will also require urgent solution. Malaysia has followed these developments with concern. Our participation in the various committees of the United Nations demonstrates our concern at the plight of the peoples of Palestine, Namibia, Zimbabwe- Rhodesia and South Africa who are struggling against colonialism, apartheid, racism and oppression.
207.	As a member of the Committee on the Exercise of the Inalienable Rights of the Palestinian People, we share the anguish of the people of Palestine who are denied their inalienable rights to return to their homeland. We support all United Nations efforts to restore to the people of Palestine their inalienable rights of self- determination, national independence and sovereignty in Palestine.
208.	The Palestine issue remains at the core of the Middle East problem, and unless steps are taken to involve the participation of the Palestinian people led by the Palestine Liberation Organization (PLO), any meaningful negotiation, however encouraging, would not bring about a lasting and just solution to the Middle East problem as a whole.
209.	The conflict in the Middle East is also another instance of the use of force to acquire territories against the principles of the United Nations. Israel persists in the further occupation of Arab territories and in building more settlements on the West Bank. We cannot but condemn this act in the strongest terms.
210.	In Namibia, the illegal regime in South Africa continues to cling to territories to which it has no right. We hope the racist regime will co-operate with the United Nations in implementing settlement plans for the early independence of Namibia.
211.	As for Zimbabwe-Rhodesia, my Government welcomes the current constitutional conference in London and hopes that it will be successful in achieving majority rule for the black people of the Territory.
212.	At the conclusion of their meeting in New York a few days ago, the Foreign Ministers of the Group of 77 issued a declaration drawing the attention of the international community to the current serious and chaotic state of the world economy, characterized by static economic growth and development, high-level inflation and unemployment, unabated protectionism leading to restrained and sluggish world trade, as well as a host of other long-standing problems.
213.	The fact of the matter is that the existing international economic system has proved totally incapable of overcoming the crisis the world economy is presently experiencing. Any ad hoc decisions and devices adopted by a handful of countries without the full and equal participation of the rest of the international community can only further aggravate an already grave situation. In the wake of mounting economic and financial difficulties, my delegation does not believe, and cannot accept the thinking, that merely by putting a finger here and a finger there to close up holes in the dyke, we can avert global economic recession.
214.	Beset as we are by many and acute disparities between the developed and the developing countries, and given the failure of the present economic system to pull all of us out of the present mess, it is no longer useful for us merely to call for and speak for structural changes in international economic relations. We, the international community, must be serious and sincere in wanting to bring about such changes, and we must be seen to act accordingly.
215.	We had a golden opportunity to realize these structural changes at the fifth session of UNCTAD at Manila earlier this year. However, we failed. The results of the fifth session of UNCTAD proved to be a profound disappointment to developing countries. We ad another chance at the United Nations Conference on Science and Technology for Development, held at Vienna in August this year. There again, we achieved very little. While the results of the Conference were at best satisfactory, they were nevertheless not positively conclusive for the developing countries. The same situation is also applicable to the other negotiating process featured under the North-South dialogue. The Committee of the Whole Established under General Assembly Resolution 32/174, following the General Assembly's agreement on its mandate last year, has begun work, but its movement forward has been painfully slow. Similarly, the Preparatory Committee for the New International Development Strategy for the 1980s has progressed very little, if at all, in its work. We all know the reason for this inertia, despite the international community's acceptance of the concept of the interdependency of nations and global economic cooperation.
216.	What we have seen in all these ongoing negotiations is the consistent refusal of the developed countries to accept the reality of the argument that the growth and development of the developing countries, which can be genuinely achieved only through structural changes in the present world economic system, would contribute to the recovery, growth and economic viability of the developed countries as well.
217.	With the continued absence of any political willingness on the part of the industrialized countries generally to make this structural change, it is almost inevitable that their economies will drift into deeper recessions. In such a situation, the world economy as a whole can only further deteriorate, with predictably harmful effects on the development of the developing countries. It is a grim picture, but—in truth—that is what we will have.
218.	The present Development Decade, based on the existing pattern of international economic relations, taught us a lesson in disappointment and futility. The basic thrust of the new international development strategy for the 1980s now in preparation is that it should be formulated within the framework of, and directed towards, the objectives of the New International Economic Order in order to promote the development of the developing countries.
219.	The New International Economic Order, to which my country is fully committed, seeks to restructure the existing global economic system, and this can only be brought about with the genuine cooperation and support of the developed countries. To this end, my delegation would urge them to undertake greater commitments and obligations towards the international community at large by ensuring that all the ongoing North-South negotiations are concluded successfully and in the shortest time possible, without recourse to, or need for, confrontation.
220.	It is also my delegation's hope that in the current negotiations for the new international development strategy, to be adopted by a special session of the General Assembly next year, the strategy's basic thrust may not be lost sight of through the introduction of new concepts of selectivity and global strategy for basic needs that would in no way help in resolving the pressing problems facing the developing countries. Indeed, we would wish to see the strategy contain procedures and mechanisms that would enable the establishment of the New International Economic Order and that, once adopted, it would be earnestly and honestly implemented in order that we may look forward to the 1980s as an era of real and genuine development for the developing countries. Otherwise, the new decade will be no more than a copy of the present one, which has been characterized by frustration, disappointment and the further exacerbation of the position of the developing countries, not without the inherent possibility of confrontation within the international community. The United Nations, as the only truly universal forum for international co-operation, must at all costs prevent this from happening.
221.	Although there were trends in the 1970s which were disconcerting, there is no reason to be pessimistic or to feel despair as long as we are willing to face the problems squarely and to take initiatives to overcome them. We should continue with our efforts to make use of the various forums before us to reconcile conflicting national interests and to find the necessary solutions to our common problems. Let us therefore rise to the occasion and show that our Organization can work in harmony and co-operation to bring about the peace, security and prosperity which we all long for.